Opinion issued September 28, 2017




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-17-00672-CR
                           ———————————
                        IN RE JAMES BOONE, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, James Boone, incarcerated and proceeding pro se, has filed a petition

for a writ of mandamus, seeking to compel the Fort Bend County District Clerk to

file relator’s “Motion Requesting an Order to the Clerk to make available copies of
all the Grand Jury Proceedings and Transcript” in the trial court case and “a written

response and/or answer on the Motion in question within a reasonable time.”1

      This Court’s mandamus jurisdiction is limited to writs of mandamus against

certain judges within its district and all writs necessary to enforce the Court’s

jurisdiction. TEX. GOV’T CODE ANN. § 22.221(a) (Vernon 2004); Act of May 28,

2017, 85th Leg., R.S., ch. 740, § 1, sec. 22.221(b), 2017 Tex. Sess. Law Serv. 3166

(West) (to be codified at TEX. GOV’T CODE ANN. § 22.221(b); Act of May 29, 2017,

85th Leg., R.S., ch. 1013, § 1 (to be codified at TEX. GOV’T CODE ANN. § 22.221(b)).

Thus, we have no jurisdiction to issue a writ of mandamus against a district clerk

unless necessary to enforce our jurisdiction. See In re Wilkerson, Nos. 05-16-00322-

CV, 05-16-00323-CV, 2016 WL 1320815, at *1 (Tex. App.—Dallas Apr. 5, 2016,

orig. proceeding) (mem. op.); In re Washington, 7 S.W.3d 181, 182 (Tex. App.—

Houston [1st Dist.] 1999, orig. proceeding). Because relator’s petition does not

reflect that issuance of a writ is necessary to enforce our jurisdiction, we do not have

jurisdiction to issue a writ of mandamus against the district clerk. See In re

Washington, 7 S.W.3d at 182.




1
      The underlying proceeding is The State of Texas v. James Boone, Case No. 92-DCR-
      23907, in the 240th District Court of Fort Bend County, the Honorable Chad Bridges
      presiding.

                                           2
      Accordingly, we dismiss the petition for lack of jurisdiction.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3